DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Bethany K. Love (registration #: 70,070), attorney of record for this application, on 19 February 2021.

The claims have been amended as follows: 

1.    (Previously Presented) A method of processing a client request, comprising:
determining a plurality of functions to invoke for processing an initial request sent by a client to an application, the plurality of functions including a first function stored at a 
invoking, by a proxy, the first function at the first server and the second function at the second server, the first and second servers being remote from the proxy and the client, the first server providing the first function as a function as a service (FAAS) for invocation by one or more third parties, and the second server providing the second function as a FAAS for invocation by one or more third parties, wherein an output of the first function is an input of the second function; 
sending, by the proxy, a processed request to the application, the processed request being based on a result of the first function and a result of the second function; 
receiving, by the proxy, an initial response to the processed request from the application; invoking, by the proxy, a third function stored at a third server for processing the initial response, the third server being different from the first and second servers and being remote from the proxy and the client; and 
sending, by the proxy, a processed response to the client, the processed response being responsive to the initial request and being based on a result of the third function the processed response including at least one modification made by at least one function of the plurality of functions to the initial request.

2.   (Canceled)

3.    (Original) The method of claim 1, further comprising: receiving, by the proxy, the processed request.

4.    (Canceled)

5.    (Canceled)

6.    (Canceled)

7.    (Canceled)

8.    (Canceled)

9.    (Previously Presented) The    method    of claim    1,    further    comprising:
sending a query for functions to one or more function catalogues that store one or more functions;
receiving one or more functions responsive to the one or more queries; and storing the one or more functions, wherein storing the one or more functions includes storing the first function at the first server and the second function at the second server.

10.    (Currently Amended)    A system for    processing a    client    request, comprising:
a proxy server that receives an initial request sent by a client to an application, sends a processed request to the application, receives an initial response to the 
a FAAS provider that determines a first function to invoke for processing the initial request and invokes the first function, wherein the first function is stored at a first server that provides the first function as a FAAS for invocation by one or more third parties, and the first server is remote from the proxy server and the client, wherein the FAAS provider receives the processed request from a second function stored at a second server, wherein an output of the first function is an input of the second function, wherein the processed request is based on a result of the first function and a result of the second function, wherein the FAAS provider invokes a third function stored at a third server for processing the initial response, wherein the third server is remote from the proxy server and the client, and the processed response is based on a result of the third function, the processed response including at least one modification made by at least one of the first function, the second function, or the third function to the initial response.

11.    (Currently Amended) The system of claim 10, wherein the FAAS provider determines to invoke the second function for processing the initial request and invokes the second function, wherein the second server provides the second function as a FAAS for invocation by one or more third parties, and the second server is remote from the proxy server.

12.    (Original) The system of claim 10, wherein the first server is different from the second server.

13.    (Currently Amended) The system of claim 10, wherein the FAAS provider generates the processed request, and the proxy server receives the processed request from the FAAS provider.

14.    (Currently Amended) The system of claim 10, wherein the proxy server sends the initial response to the FAAS provider, and the FAAS provider determines whether to invoke one or more functions for processing the initial response.

15.    (Canceled)

16.    (Previously Presented) The system of claim 10, wherein the FAAS provider generates the processed response based on a result of the third function.

17.    (Currently Amended) The system of claim 16, wherein the proxy server receives the processed response from the FAAS provider.

18.    (Previously Presented) The system of claim 10, wherein the first server is different from the second server, and the first server is remote from the second server.

19.    (Previously Presented) The system of claim 10, wherein the first server is the same as the second server.


determining a plurality of functions to invoke for processing an initial request sent by a client to an application, the plurality of functions including a first function stored at a first server and a second function stored at a second server different from the first server;
invoking, by a proxy, the first function at the first server and the second function at the second server, the first and second servers being remote from the proxy and the client, the first server providing the first function as a function as a service (FAAS) for invocation by one or more third parties, and the second server providing the second function as a FAAS for invocation by one or more third parties, wherein an output of the first function is an input of the second function; 
sending, by the proxy, a processed request to the application, the processed request being based on a result of the first function and a result of the second function; 
receiving, by the proxy, an initial response to the processed request from the application; invoking, by the proxy, a third function stored at a third server for processing the initial response, the third server being different from the first and second servers and being remote from the proxy and the client; and 
sending, by the proxy, a processed response to the client, the processed response being responsive to the initial request and being based on a result of the third 

21. (Previously Presented) The method of claim 1, comprising:
obtaining metadata associated with one or more functions, wherein determining the plurality of functions includes determining, based on the metadata, the plurality of functions.

22.    (Previously Presented) The method of claim 1, comprising:
generating the processed request based on the first result and the second result.

23.    (Previously Presented) The method of claim 1, wherein the first server is remote from the second server.

24.    (Previously Presented) The method of claim 1, comprising:
determining that the first function has been invoked over a threshold number of times; and
launching a fourth server that stores the first function for providing the first function as a FAAS for invocation by one or more third parties in response to a determination that the first function has been invoked over the threshold number of times.



26.    (Previously Presented) The system of claim 10, wherein the application is a monolithic application.

27.    (Previously Presented) The system of claim 10, wherein the proxy and the FAAS provider are co-located in one application-binary.

Examiner’s Statement of Reason for Allowance

Claims 1, 10 and 20 are allowed because there is no prior art that teaches the underlined portion of the independent claims as recited below:

Regarding claim 1 “A method of processing a client request, comprising:
determining a plurality of functions to invoke for processing an initial request sent by a client to an application, the plurality of functions including a first function stored at a first server and a second function stored at a second server different from the first server;
invoking, by a proxy, the first function at the first server and the second function at the second server, the first and second servers being remote from the proxy and the client, the first server providing the first function as a function as a service (FAAS) for invocation by one or more third parties, and the second server providing the second function as a FAAS for invocation by one or more third parties, wherein an output of the first function is an input of the second function; 
sending, by the proxy, a processed request to the application, the processed request being based on a result of the first function and a result of the second function; 
receiving, by the proxy, an initial response to the processed request from the application; invoking, by the proxy, a third function stored at a third server for processing the initial response, the third server being different from the first and second servers and being remote from the proxy and the client; and 
sending, by the proxy, a processed response to the client, the processed response being responsive to the initial request and being based on a result of the third function the processed response including at least one modification made by at least one function of the plurality of functions to the initial request.”

Regarding claim 10 “A system for processing a client request, comprising:
a proxy server that receives an initial request sent by a client to an application, sends a processed request to the application, receives an initial response to the processed request from the application, and sends a processed response responsive to the initial request to the client; and 
a FAAS provider that determines a first function to invoke for processing the initial request and invokes the first function, wherein the first function is stored at a first server that provides the first function as a FAAS for invocation by one or more third parties, and the first server is remote from the proxy and the client, wherein the FAAS provider receives the processed request from a second function stored at a second server, wherein an output of the first function is an input of the second function, wherein the processed request is based on a result of the first function and a result of the second function, wherein the FAAS provider invokes a third function stored at a third server for processing the initial response, wherein the third server is remote from the proxy and the client, and the processed response is based on a result of the third function, the processed response including at least one modification made by at least one of the first function, the second function, or the third function to the initial response.”

Regarding claim 20 “A non-transitory machine-readable medium comprising a plurality of machine-readable instructions that when executed by one or more processors is adapted to cause the one or more processors to perform a method comprising:
determining a plurality of functions to invoke for processing an initial request sent by a client to an application, the plurality of functions including a first function stored at a first server and a second function stored at a second server different from the first server;
invoking, by a proxy, the first function at the first server and the second function at the second server, the first and second servers being remote from the proxy and the client, the first server providing the first function as a function as a service (FAAS) for invocation by one or more third parties, and the second server providing the second function as a FAAS for invocation by one or more third parties, wherein an output of the first function is an input of the second function; 

receiving, by the proxy, an initial response to the processed request from the application; 
invoking, by the proxy, a third function stored at a third server for processing the initial response, the third server being different from the first and second servers and being remote from the proxy and the client; and 
sending, by the proxy, a processed response to the client, the processed response being responsive to the initial request and being based on a result of the third function, the processed response including at least one modification made by at least one function of the plurality of functions to the initial request.”

Lu et al. (US 2019/0386993) teach a method of integrating an authentication device and a website, a registration plug-in receives a user registration information from a website, if the user has not successfully registered then the registration plug-in sends a request to obtain device registration to an authentication server which generates a second challenge value and application parameters, the authentication server sends a device authentication request to the authentication plugin which forwards the request to a browser (see paragraphs [0341]).  After the authentication plugin sends the device authentication request to the browser, the browser prompts the user to interact with the authentication device and the website sends the device authentication data and the user logon information to the authentication plugin (see paragraph [0344]).  A second function in the authentication plugin sends the device authentication request to a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/Examiner, Art Unit 2459  

/Backhean Tiv/Primary Examiner, Art Unit 2459